Case 2:19-cv-00974-JS-GRB Document5 Filed 05/16/19 Page 1 of 1 PagelD #: 26

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

Ricardo Sibrian, individually on behalf of
himself and all others similarly situated, 3 Case No.: 19-cv-00974

Plaintiff, 3
Vv. Ae NOTICE OF APPEARANCE
: OF MICHAEL R. REESE
Cento Fine Foods, Inc..

Defendant.

 

Notice is hereby given that Michael R. Rese is appearing as co-counsel for plaintiff Ricardo
Sibrian and the proposed class in the above-captioned action. Pursuant to Federal Civil Procedure
Rule 5, all further notices and copies of pleadings, papers and other materials relevant to this action
should be served upon:

Michael R. Reese
REESE LLP
100 West 93™ Street, 16" Floor
New York, New York 10025
(212) 643-0500
mreese(@reesellp.com

Respectfully submitted,
REESE LLP

/s/ Michael R. Reese

Michael R. Reese
mreese(@reesellp.com

100 West 93™ Street, 16" Floor
New York, New York 10025
Telephone: (212) 643-0500

Counsel for Plaintiff
and the Proposed Class
